McDonough, justice.
Appeal from a dismissal of plaintiff’s action. Plaintiff sued for damages for alleged negligence in failing to represent him properly in a grievance procedure incident to his discharge.
Plaintiff had been employed by Union Pacific. He was a member of Teamsters Local 222. In May, 1960, he was discharged after three warning notices. He contacted Fackrell to negotiate his alleged grievance. As a result of these negotiations, the employer offered to reinstate the plaintiff three weeks later, but refused to pay wages for the three weeks he was out of work.
Plaintiff demurred and determined to pursue the grievance procedure. The final hearing was held in September, 1960. His discharge was upheld by the Joint Area Committee, comprised of both labor and management representatives.
Plaintiff says Fackrell was negligent in not having produced employment records of other employees as proof of the fact that the plaintiff was discriminatorily discharged. We have doubts as to the merit of such contention, but need not decide it. Plaintiff asks for a new trial in this action.
Defendants state that requisite to plaintiff’s case is that the latter must prove an invalid discharge. Plaintiff by his own admissions indicates that he was discharged for good cause and therefore no damage could result to him arising out of representation by Fackrell, whose alleged negligence seems to be unfounded. The court upheld the conclusion of the joint labor-management panel and we see no error in so doing, it being correct in dismissing plaintiff’s suit.
Affirmed with costs to respondents.
HENRIOD, C. J., and CALLISTER, CROCKETT, and WADE, JJ., concur.